AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                    Pagelofl        /0
                                          UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                                        JUDGMENT IN A CRIMINAL CASE
                                            v.                                                           (For Offenses Committed On or After November 1, 1987)


                         Arturo Saucedo Sanchez                                                          Case Number: 3:19-mj-24568




REGISTRATION NO. 91970298
                                                                                                                                              DECO 9 2019
THE DEFENDANT:
 C>5I pleaded guilty to count(s) _'._l_::o.:_f.=C:.'.'.o.'.'.m.'.!p~la~i.'.'.nt'.:__ _ _ _ _ _ _ _ _----l~lillc:ilL'cE,r,wK_i:ullis,11~B'tS.u::T:IR..c1cIET..cc:11ouuEJR:JJT31'!!:"--1-
 D was found guilty to count(s)                                             sv                       DEPUTY

   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                         Nature of Offense                                                                                         Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                               1
 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    ~IMESERVED                                                    D _ _ _ _ _ _ _ _ _ _ days

 [gJ Assessment: $10 WAIVED             Fine: WAIVED      C>5I
 C>5I Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                    Monday, December 9, 2019
                                                                                                    Date of Imposition of Sentence

                                  \>-)-<
Received
                  I
                  '-
                DUSM
                       .1\J\--        / )
                                          "·-
                                                                                                    H'1LQ.~OCK
                                                                                                    UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                          3: 19-mj-24568
